Exhibit 10.14

 

10b5-1 Plan

 

November 9, 2020

 

Rule 10b5-1 Purchase Plan

 

This plan (the “Plan”) will confirm the agreement between I-Bankers Securities,
Inc. (the “Client”) and E D & F Man Capital Markets Inc. (“ED&F Man”), pursuant
to which ED&F Man has been appointed by the Client to purchase outstanding
securities of EDOC Acquisition Corp. (the “Issuer”) named in Exhibit A (the
“Rights”). This Plan is being established by the Client and is intended to
qualify for the affirmative defense provided by Rule 10b5-1 (“Rule 10b5-1”)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

1.This Plan shall become effective on the date hereof, with purchases commencing
at the time set forth on Exhibit A hereto, and shall end on the earliest to
occur of the following dates: (i) the date on which either the aggregate number
of the Rights purchased by ED&F Man in accordance with this Plan equals the
Maximum Number of Rights specified in Exhibit A hereto; (ii) the commencement of
any voluntary or involuntary case or other proceeding seeking liquidation,
reorganization or other relief under any bankruptcy, insolvency or similar law
or seeking the appointment of a trustee, receiver or other similar official, or
the taking of any corporate action by the Client to authorize or commence any of
the foregoing; (iii) the end of the business day (unless another time is
specified in writing) following the date of receipt by the non-terminating party
of notice of early termination, in the form of Exhibit B hereto (in the case of
the Client); (iv) the failure of the Client to perform its payment obligations
under the Plan; (v) the date that the Issuer announces that it has entered into
a definitive agreement for its initial business combination; and (vi) the one
year anniversary of the effective date of the Issuer’s initial public offering.
The Client will provide ED&F Man with immediate notice should an event under
subsection (ii), (v) or (vi) of this paragraph occur. All notices to be sent to
ED&F Man hereunder shall be sent via e-mail to the persons indicated on Exhibit
A hereto.

 

2.ED&F Man shall purchase Rights on each day on which the Nasdaq Capital Market
is open for trading and the Rights trade regular way on such exchange commencing
on the date specified and as per instructions set forth in Exhibit A.

 

3.The Client hereby covenants and agrees that it will not take any action that
would result in any purchase of Rights by ED&F Man hereunder to fail to be in
accordance with Rule 10b5-1.

 

4.(a) The Client reserves the right to terminate this Plan or the appointment of
ED&F Man hereunder at any time by giving one business day’s (defined as a day on
which the primary stock exchange or quotation system on which the Rights are
listed or quoted is open) advance written notice to ED&F Man in accordance with
Exhibit B.

 

(b) The Client acknowledges and agrees that notwithstanding anything in
paragraph 5(a) herein to the contrary, any suspension, termination or amendment
of this Plan by the Client must comply with the requirements for the amendment
of a “plan” as defined in Rule 10b5-1(c).

 



 

 

 

(c) The Client acknowledges that terminations of, or modifications or amendments
to, a trading plan may affect the Client’s ability to rely on Rule 10b5-1.

 

(d) ED&F Man shall not purchase Rights hereunder at any time when:

 

(i) ED&F Man, in its sole discretion, has determined that it is prohibited from
doing so by a legal, contractual or regulatory restriction applicable to it or
its affiliates or to the Client or Issuer or its affiliates (other than any such
restriction relating to the Client’s or Issuer’s possession or alleged
possession of material nonpublic information about the Issuer or the Rights); or

 

(ii) ED&F Man has received notice from the Client in accordance with paragraph 4
(a).

 

5.It is the intent of the parties that this Plan comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) and this Plan shall be interpreted to comply with the
requirements of Rule 10b5-1(c).

 

6.As of the date of this Plan, the Client is not aware of any material nonpublic
information regarding the Issuer or the Rights and is not subject to any legal,
regulatory or contractual restriction or undertaking that would prevent ED&F Man
from acting upon the instructions set forth in this Plan. The Client shall
immediately notify ED&F Man if it becomes aware of a legal, regulatory or
contractual restriction or undertaking that would prevent ED&F Man from making
purchases pursuant to this Plan.

 

7.The Client is entering into this Plan in good faith and not as part of a plan
or scheme to evade the prohibitions of Rule 10b5-1 or any other United States
federal securities laws.

 

8.The Client will not, while this Plan remains in effect, alter or deviate from
the terms of this Plan, and it has not entered into, and will not enter into or
alter, any corresponding or hedging transaction or position with respect to the
Rights (including with respect to any securities convertible into or
exchangeable for the Rights).

 

9.The Client is not entering into this Plan (i) to manipulate the price of the
Rights (or any security convertible into or exchangeable or exercisable for
Rights) or (ii) for any other purpose in violation of applicable federal or
state law.

 

10.(a) Until the termination of this Plan, the Client agrees not to discuss with
ED&F Man, which is responsible for purchases under this Plan, or any other ED&F
Man trading personnel, the Issuer’s business, operations or prospects or any
other information likely to affect the value of the Rights. Notwithstanding the
above, the Client may communicate with ED&F Man personnel who are not trading
personnel and who are not responsible for, and have no ability to influence, the
execution of this Plan, provided that no such communication may relate to this
Plan or to the activities of ED&F Man hereunder.

 



2

 

 

(b) Subject to the terms set forth in this Plan, ED&F Man shall have full
discretion with respect to the execution of all purchases, and the Client
acknowledges and agrees that it does not have, and shall not attempt to
exercise, any influence over how, when or whether to effect such purchase of
Rights pursuant to this Plan.

 

11.This Plan (i) has been duly authorized by the Client; (ii) is a valid and
binding agreement of the Client, enforceable in accordance with its terms; and
(iii) is not, to the Client’s knowledge, prohibited or restricted by any legal,
regulatory or contractual restriction or undertaking binding on the Client or
any of its subsidiaries or any of its or their property or assets.

 

12.The Client has consulted its own advisors as to legal, tax, business,
financial and other relevant aspects of, and has not relied upon ED&F Man in
connection with, the Client’s adoption of this Plan, and the Client acknowledges
that ED&F Man is not acting as a fiduciary or an advisor for the Client. Except
as specifically contemplated herein, the Client shall be solely responsible for
compliance with all statutes, rules and regulations applicable to the Client and
the transactions contemplated hereby, including, without limitation, reporting
and filing requirements.

 

13.The Client understands that, while ED&F Man is executing transactions on
behalf of the Client pursuant to this Plan, other desks at ED&F Man that are not
participating in such transactions may continue to make a market in the Rights
or other securities of the Issuer or otherwise trade the Rights or such other
securities for ED&F Man’s own account or to facilitate customer transactions.
Nothing herein shall preclude the purchase or sale by ED&F Man of Rights or
other securities of the Issuer for its own account or its solicitation or
execution of orders for the account of any client. ED&F Man hereby represents
and warrants that it has implemented reasonable policies and procedures, taking
into consideration the nature of ED&F Man’s business, to ensure that individuals
making investment decisions will not violate the laws prohibiting trading on the
basis of material, nonpublic information.

 

14.This Plan shall be governed by and construed in accordance with the laws of
the State of New York, without regard to such State’s conflict of laws rules to
the extent such rules may result in the application of the law of any other
state or jurisdiction.

 

15.The Client and ED&F Man acknowledge and agree that this Agreement is a
“securities contract”, as such term is defined in Section 741(7) of Title 11 of
the United States Code (the “Bankruptcy Code”), entitled to all of the
protections given such contracts under the Bankruptcy Code.

 

16.This Plan (including Exhibit A) constitutes the entire agreement between ED&F
Man and the Client with respect to the subject matter hereof, and supersedes any
previous or contemporaneous agreements, understandings, proposals or promises
with respect thereto, whether written or oral and may be modified or amended
only in writing entered into by the Client and ED&F Man, at a time when the
Client is otherwise permitted to effect purchases under Issuer’s trading
policies, does not possess material nonpublic information and such modification
or amendment is consistent with the Issuer’s trading policy currently in effect.
Further, the Client and ED&F Man shall execute a completed and executed
Modification Agreement substantially in the form of Exhibit C attached hereto.

 



3

 

 

17.This Plan may be signed in any number of counterparts, each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument.

 

18.Client agrees to indemnify, defend and hold harmless ED&F Man, and its
affiliates, shareholders, members, partners, directors, managers, managing
directors, officers, employees and agents (collectively, the “ED&F Indemnified
Parties,” and each, an “ED&F Indemnified Party”), from and against any and all
liabilities, losses, damages (including without limitation, incidental,
consequential, punitive, indirect and special damages), fines, penalties, claims
(whether in contract or tort), fines and excise taxes of any kind or nature,
costs and expenses, including without limitation, accountants’ and legal
expenses and reasonable attorneys’ fees (collectively “Losses”) reasonably
incurred by any of the ED&F Indemnified Parties arising out of or relating to
the performance of ED&F Man’s duties under this Plan, except to the extent that
such Losses are actual out-of-pocket losses determined by an arbitration panel
or court of competent jurisdiction (as applicable) to have resulted from the
gross negligence or willful misconduct of the ED&F Indemnified Party seeking
indemnification and such award is confirmed in its entirety by a court of
competent jurisdiction.

 

Please indicate your understanding of and agreement to the foregoing by
executing and returning a counterpart hereof.

 

  Sincerely,         I-Bankers Securities, Inc.         By: /s/ Mike McCrory  
Name:  Mike McCrory   Title: Chairman

 

ACCEPTED AND AGREED TO

AS OF THE ABOVE DATE:

 

E D & F Man Capital Markets Inc.         By:     Name:     Title:    

 

4

 

 

Exhibit A

 

Rights Trading Formula

 

Client: I-Bankers Securities, Inc.

 

ED&F Man will execute all transactions specified below pursuant to the Plan
between ED&F Man and the Client and consistent with the ordinary principles of
best execution. The number of Rights and other share amounts and prices, if
applicable, set forth herein shall be adjusted automatically on a proportionate
basis to take into account any stock split, reverse stock split or stock
dividend with respect to the Rights or any change in capitalization with respect
to the Client that occurs during the term of this Plan.

 

This Plan is related to the purchase of up to 1,250,000 Rights of EDOC
Acquisition Corp. (under the symbol ADOCR). ED&F Man is instructed to purchase
Rights consistent with the instructions below:

 

Purchases to commence on the later of (i) the date separate trading of the
Rights commences, or (ii) sixty calendar days after the end of the “restricted
period” under Regulation M. The Client will provide ED&F Man with immediate
notice of the later of such events to occur. All notices to be sent to ED&F Man
hereunder shall be sent via e-mail to the persons indicated below.

 

No Rights to be purchased at a price above $0.20 per Right (excluding
commissions)

 

ED&F Man shall use its discretion to purchase the Rights. Purchases may be made
in block form, when available. Purchases will satisfy the conditions of Rule
10b-18(b)(2) under the Exchange Act. ED&F Man will use commercially reasonable
efforts to have the purchases satisfy the conditions of Rule 10b-18(b)(3), but
the Client understands that there is no guaranty that these conditions will be
satisfied.

 

ED&F Man shall allocate its purchase of the Rights pursuant to this Plan and any
other Rule 10b5-1 Purchase Plan involving Issuer securities to which ED&F Man is
a party, including that certain Rule 10b5-1 Purchase Plan between ED&F Man and
American Physicians LLC, dated November 9, 2020, on a pro rata basis. For
purposes of clarity, the Client is the underwriter for the initial public
offering of EDOC Acquisition Corp. and American Physicians LLC is the sponsor of
EDOC Acquisition Corp.

 

Notices to ED&F Man hereunder shall be sent via e-mail to:

 

dcohen@edfmancapital.com

aalbert@edfmancapital.com

fdemartino@edfmancapital.com

 

A-1

 

 

Exhibit B

 

Request for Early Termination of Plan

 

To: ________________:

 

As of the date hereof, I-Bankers Securities, Inc. hereby requests termination of
the Rule 10b5-1 Plan dated as of November 9, 2020. I-Bankers Securities, Inc.
represents that such request is made in good faith and complies with the
requirements of Rule 10b5-1(c) and is not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 or other applicable securities laws.

 

IN WITNESS WHEREOF, the undersigned has signed this Request for Early
Termination as of the date specified below.

 

I-BANKERS SECURITIES, INC.         By:                  Name:     Title:    

 

Date: __________________________

 

B-1

 

 

Exhibit C

 

Modification to Rule 10b5-1 Stock Trading Plan

 

This modification (the “Modification”) dated _________ __, 202__ amends the
Stock trading Plan (the “Plan” entered into on November 9, 2020 by I-Bankers
Securities, Inc. (“Client”).

 

WHEREAS, Client wishes to amend the Plan pursuant to Section (Insert Relevant
section) of the Plan.

 

NOW, THEREFORE, Client agrees as follows:

 

1.The order instructions in the Plan are hereby amended as set forth in
[Schedule I] attached hereto

 

First Trade Date of the “Amended Stock Trading Plan” (as defined below):

 



 

 

(First Trade date: No earlier than (Insert Cooling Off Period (if applicable))
following the

date of the Modification.)

 

Expiration Date of the Amended Stock Trading Plan:

 



 

 

2.It is understood that all trading under the Plan shall cease upon the
execution of the Modification and resume on the First Trade Date of the Amended
Stock Trading Plan set forth above and such Modification represents a new
contract, instruction or plan (the “Amended Stock Trading Plan”).

 

3.The Client certifies that as of the date of the Modification they do not
possess any material non-public information regarding the Issuer or Rights and
that as of the date hereof the Issuer is in an open trading window period.

 

4.Client hereby certifies that the representations and warranties in the Plan
are true and correct at and as of the date hereof as if made at and as of the
date hereof. In addition, that such request is made in good faith and complies
with the requirements of Rule 10b5-1 or other applicable securities laws.

 

Client acknowledges all necessary steps have been taken to comply with
applicable provisions of the Issuer’s Insider Trading Policies to effect the
instructions described herein.

 

[signature page follows]

 



C-1

 

 

I-BANKERS SECURITIES, INC.           (Signature)           (Print Name and
Title)           (Date)           (Signature)           (Print Name and Title)  
        (Date)  

 

 

C-2



 

 